IN THE SUPREME COURT OF PENNSYLVANIA




In   the Matter of                                  :   No. 33 DB 2017 (No. 30 RST 2017)



MELISSA B. JACOBY                                   :   Attorney Registration No. 75486

PETITION FOR REINSTATEMENT
 FROM INACTIVE STATUS                               :   (Out of State)


                                                ORDER

     PER CURIAM


           AND NOW, this          8th   day of May, 2017, the Report and Recommendation of

     Disciplinary Board Member dated April 27, 2017, is approved and it is ORDERED that

     Melissa B. Jacoby, who has been on Inactive Status, has never been suspended or

     disbarred, and has demonstrated that she has the moral qualifications, competency and

     learning in law required for admission to practice in the Commonwealth, shall be and is,

     hereby reinstated to active status as a member of the Bar of this Commonwealth. The

     expenses incurred by the Board in the investigation and processing of this matter shall

     be paid by the Petitioner.